Citation Nr: 1804291	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  09-40 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include acne, aquagenic palmar plantar keratoderma, and dermatitis.

2.  Entitlement to service connection for a disability of the shoulders, elbows, hands and fingers, claimed as generalized arthritis.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to October 23, 2008, and as 30 percent disabling from that date.

5.  Entitlement to higher initial ratings for traumatic brain injury (TBI), rated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling from that date.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from June 1998 to August 1998, from February 2001 to October 2001, and from January 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A March 2007 rating decision denied service connection for bilateral hearing loss disability, generalized arthritis, sinusitis, hernia, chest pain, and a skin condition; and granted service connection for tinnitus with a 10 percent rating, left and right ankle disabilities with 10 percent ratings for each, a right knee disability with a 10 percent rating, PTSD with a 30 percent rating, and TBI with a 10 percent rating.  The Veteran submitted a notice of disagreement in May 2007.  Therein, he clarified that the claim for generalized arthritis should also include pain, numbness, and tingling in his extremities as well as his back, neck, and wrists. 

In a September 2007 rating decision, the RO denied service connection for pain, numbness, and tingling of the extremities; bilateral wrist strain, low back strain, and cervical strain.  The Veteran did not submit a notice of disagreement with respect to this rating decision.

In a July 2009 rating decision, the RO awarded a 50 percent evaluation for PTSD from June 9, 2006 to October 22, 2008, and a 30 percent evaluation from that date; increased the evaluation for TBI to 40 percent effective October 23, 2008; increased the evaluation of right knee strain to 20 percent from June 9, 2006 to August 22, 2006, to 100 percent based on convalescence from August 23, 2006, to 
September 30, 2006, and assigned a 10 percent evaluation from October 1, 2006.  The RO also granted service connection for costochondritis for the Veteran's reported chest pain.  It also granted special monthly compensation from August 23, 2006, to October 1, 2006. 

The Veteran was afforded a hearing before a Veterans Law Judge in July 2014, but a transcript could not be produced.  He was offered the opportunity to appear at a new hearing.  A hearing was scheduled in January 2015 and the Veteran requested postponement.  A new hearing was scheduled in April 2015, and the Veteran failed to report.

In May 2015, the Board denied service connection for inguinal hernia, as well as higher evaluations for left and right ankle strain, right knee strain, and bilateral tinnitus.  It remanded the issues of entitlement to service connection for bilateral hearing loss disability; disability of the bilateral shoulders, elbows, and hands and fingers; sinusitis, and a skin disability; as well as the issues of entitlement to higher evaluations for PTSD and TBI.

In a January 2016 decision, the Board denied service connection for a respiratory disorder, to include sinusitis, rhinitis, and COPD.  The remaining issues were remanded for additional development then, and again in October 2016.  With respect to the claims decided herein, the remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran was provided with all appropriate laws and regulations in prior Statements of the Case and Supplemental Statements of the Case.

The issues regarding service connection for a skin disorder and higher initial ratings for PTSD and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's bilateral shoulder strain is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  At no time during the pendency of the claim does the Veteran have a current disability of the elbows, hands or fingers, claimed as generalized arthritis, and the record does not contain a recent diagnosis of disability due to disease or injury prior to the Veteran's filing of a claim.

3.  At no time prior to the filing of the claim, or during the pendency of the claim, does the Veteran have a current bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a disability of the elbows, hands or fingers, claimed as generalized arthritis, have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In addition, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and is a Persian Gulf War Veteran. 38 C.F.R. § 3.317 (e).

 Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

With respect to the Veteran's claims for shoulder, elbow, hand and finger symptoms, claimed as generalized arthritis, the Board notes that complaints referable to muscle and joint pain are included in the signs or symptoms listed in 38 C.F.R. § 3.317(b).

A.  Generalized arthritis of the shoulders, elbows, and hands and fingers

The Veteran seeks service connection for a disability of the shoulders, elbows, and hands and fingers, claimed as generalized arthritis.

Service treatment records document an August 2005 complaint of bilateral shoulder pain, which the Veteran stated began in February of 2005.  He was assessed with possible rotator cuff damage with nerve damage.

The Veteran underwent a joints examination in January 2007.  He reported pain in his shoulders, elbows, hands and fingers, which he stated had its onset in 2005.  The Veteran underwent a full physical examination, to include neurological examination of the upper extremities, which was normal, and X-rays of the shoulders, elbows and hands, which were also normal.  The examiner found that there was no pathology to render a diagnosis regarding the Veteran's shoulders, elbows, hands and fingers.

The Veteran was again examined in April 2009.  The examiner noted that the Veteran reported that he does not have any problems with his hands and fingers.  Regarding his shoulders and elbows, the Veteran reported pain but no flare-ups.  Upon physical examination, the Veteran had normal range of motion for the shoulders and elbows with no evidence of pain, weakness, instability or incoordination during repeated testing and no additional loss of motion.  X-rays of the shoulders and elbows were normal.  The examiner concluded there was no pathology to render a diagnosis regarding the Veteran's hands, fingers, elbows and shoulders.

In August 2015, the Veteran was reexamined.  He reported an onset of shoulder pain in 2005, and that he experiences occasional flare-ups of the right shoulder.  He stated that his left shoulder was not as bothersome, and he denied swelling, bilaterally.  Range of motion testing revealed a decreased ranged of motion for both shoulders, but with no pain noted.  X-rays were normal.  The examiner found there was no current diagnosis. 

Regarding his hands and fingers, the Veteran reported an onset in 2006 of symptoms, which he described as chronic numbness in his left-handed fingers and that such occurs when his wrists are causing him pain.  Range of motion testing for both hands was normal, with no evidence of pain.  X-rays were normal.  The examiner found there was no current diagnosis. 

The Veteran underwent another examination in August 2017.  The examiner noted the Veteran's reports that his shoulder and elbow symptoms had their onset in 2005, brought on by repetitive high impact exercises, including push-ups and pull-ups.  X-rays were negative for arthritis.  He was diagnosed with bilateral shoulder strain.  Regarding his elbows, hands and fingers, testing revealed normal range of motion and no pain noted on examination.  X-rays were negative for arthritis.  The examiner noted that the Veteran's elbows, hands and fingers were asymptomatic and that there was no pathology to render a diagnosis.

The examiner opined that it was less likely than not that the Veteran's mild shoulder strain was due to service, as it was more likely than not of recent origin.  He explained that such strains have occurred due to the natural aging process and as the Veteran has become more physically deconditioned when engaging in high impact or repetitive activities.

The Veteran also underwent an examination for non-degenerative arthritis conditions in August 2017, which included rheumatic panel labs, during which findings were negative for autoimmune, crystalline deposition, infectious, or other negative serology arthritis.  The examiner stated that there was no pathology to render a diagnosis for any of the joints claimed as having generalized arthritis based upon the current radiographic and lab evidence.

Based on the above, the Board finds that service connection is not warranted for a disability of the shoulders, elbows, and hands and fingers, claimed as generalized arthritis.

Regarding the Veteran's shoulders, while he does have a recent diagnosis of a bilateral shoulder strain, such disability has not been linked to service.  In this regard, the August 2017 VA examiner, who reviewed the Veteran's in-service and post-service medical history, considered his lay statements and conducted an examination of him, found that the Veteran's bilateral shoulder strain was of a recent onset and was more likely than not attributable to the aging process and deconditioning over time.  Accordingly, such claim is denied.

With respect to the Veteran's elbows, hands and fingers, though he was examined multiple times during the appeal period, no pathology to warrant a diagnosis was found.  In particular, joint examinations and a non-degenerative arthritis conditions examination failed to show any pathology.  While the Board is sympathetic to the Veteran's reports of pain, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of a chronic disability, and there is not shown to be an undiagnosed or a medically unexplained chronic multi-symptom illness.

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current disability the elbows, hands or fingers, and the record does not contain a recent diagnosis of any such disability in the time period just prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Accordingly, in the absence of a current disability, such claims must be denied.   

B.  Bilateral Hearing Loss

Regarding the Veteran's bilateral hearing loss claim, service treatment records show that he had normal hearing at his November 1996 enlistment examination and during a February 2006 examination.  Such records further show that the Veteran reported audiological complaints after an IED blast, and the Board notes that he service-connected for tinnitus as due to such.  However, audiological examinations conducted during the appeal period show that his hearing impairment does not meet VA criteria to be considered a hearing loss disability.

In particular, the Veteran underwent a audiological examination in December 2006.  Audiological testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
20
25
LEFT
25
25
15
25
25

Speech recognition was 100 percent, bilaterally.  

He was afforded another examination in August 2017.  Audiological testing revealed pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
10
10
25
15

Speech discrimination testing was 96 percent, bilaterally.

Such scores do not qualify as a hearing loss disability, per VA standards.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Accordingly, the claim must be denied.

C.  Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding his disabilities on appeal.  The Board also acknowledges that the Veteran, in advancing this appeal, believes in the merits of his appeal.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the claims are the most probative evidence with regard to evaluating the disabilities on appeal.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a disability of the shoulders, elbows, hands and fingers, claimed as generalized arthritis, is denied.

Service connection for a bilateral hearing loss disability is denied.



REMAND

The Veteran was diagnosed with dermatitis during an August 2015 examination. The Boards' prior remand directives ordered an opinion on whether such dermatitis was related to the Veteran's service, to include his service in Southwest Asia.  The Veteran underwent another examination in August 2017, during which time he was asymptomatic.  The examiner did not render a diagnosis, but, in doing so, also did not provide an opinion on the Veteran's prior diagnosis of dermatitis during the appeal period.  Accordingly, and given the variable nature of rashes, the Board finds that an examination along with an addendum opinion is warranted.

The Veteran was last afforded an examination for his PTSD in April 2009.  Such examination is too remote in time to accurately rate his PTSD.  Accordingly, a new VA examination to assess the current severity of such disorder is warranted.

Additionally, the Board notes that the Veteran underwent an examination for his TBI in August 2015, during which it was noted that the Veteran's PTSD could impact his cognitive functioning.  The examiner did not parse out which symptoms were attributable to TBI and which were attributable to PTSD.  Accordingly, the Board finds that clarification is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment record and associate them with the electronic claims file.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed skin disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Review of the entire electronic claims file is required; however, the examiner's attention is directed to the September 2015 skin examination and the Veteran's August 2006 statement and attached photographs.  See VBMS, 21-4138 Statement in Support of Claim, dated August 9, 2006, and containing the subject line "re skin condition with photos."

The examiner must describe any dermatitis currently found, as well as provide an opinion as to whether such dermatitis as was found in September 2015 is at least as likely as not related to the Veteran's service, to include his service in Southwest Asia-even if the Veteran is currently asymptomatic. 

A complete rationale is required for any opinions expressed.

3.  Schedule the Veteran for an appropriate examination(s) to determine the severity of his service connected PTSD and TBI. The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

 The examiner must comment on the frequency and the severity of the symptomatology attributable to the Veteran's service-connected PTSD and TBI. The VA examiner should expressly state, to the extent possible, which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD and/or TBI. 

A complete rationale is required for any opinions expressed.

4.  Then, readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


